DETAILED ACTION

This action is in response to communications: Response to Restriction Requirement filed August 10, 2021.

Claims 1-20 are pending in this case, with claims 13-20 withdrawn from consideration.  No claims have been newly amended, added, or cancelled.  This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 28, 2020 was filed after the mailing date of the application on January 8, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.

Claim Objections

Claim 7 is objected to because of the following informalities:  
Claim 7 recites, “outputting a result…corresponding to the probe…” but should recite, “outputting a result…corresponding to the probe…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a histogram…building a histogram…reordering…based at least in part on the histogram” where the claim introduces two “histograms” but fails to distinguish each of the “histograms” thus is unclear if the “histograms” are intended to be the same or different.  Also, it is unclear as to which “histogram,” e.g. “the histogram,” is referring.
Dependent claims 8-11 are rejected for depending upon rejected independent claim 7.
For prior art purposes, it is considered to be only one “histogram.”

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gnedin (US 2014/0153826) in view of Varakin et al. (US 2016/0283556) and Lysne et al. (US 2015/0269168).

As to claim 1, Gnedin discloses a system (Figure 15, system 1500) comprising: a central processing unit (central processing unit (CPU) 1510); and a graphics processing unit (graphics processing unit (GPU) 1540) communicably coupled to the central processing unit (CPU 1510)(CPU 1510 coupled to GPU 1540 via bridge 1520), the graphics processing unit (GPU 1540, where GPU 1540 may be implemented as system 400 of Figure 4) configured to at least: receive input data comprising a plurality of sequences (Figure 4 and [0039] notes system 400 receives image data values associated with pixels of an image); initialize a histogram in a memory location shared (common shared memory 490) by a plurality of threads ([0037] notes common shared memory 490 is accessible by all of processing units 410, 420, 430, 440, 450, and 460, where a global histogram is built within common shared memory 490 by processing units 410, 420, 430, 440, 450, and 460); build the histogram of hash values for the plurality of sequences ([0040] thru [0043] note the execution threads determine indices based on the received image data values, each index is an index to arrays which are associated with the execution thread within shared memory, the arrays store the image data values and local count values, the indices may be determined using suitable hash function).

Gnedin differs from the invention defined in claim 1 in that Gnedin does not disclose its graphics processing unit to “reorder the plurality of sequences based at least in part on the histogram; perform a single probe using a respective partition in each of the plurality of threads; store a respective output corresponding to the single probe from each of the plurality of threads into a buffer pool in global memory; and transmit a result of a join operation to the central processing unit based at least in part on the respective output corresponding to the single probe from each of the plurality of threads.”

Figure 1, system) comprising: a central processing unit (central processing unit (CPU) 15); and a graphics processing unit (hardware accelerator (HWA) graphics processing unit (GPU) 20) communicably coupled to the central processing unit (CPU 15)(CPU 15 coupled to HWA GPU 20 via PCI bus 14), the graphics processing unit (HWA GPU 20) configured to at least: receive input data comprising a plurality of sequences ([0033] notes HWA GPU 20 receiving a parallel data stream of SQL queries); reorder the plurality of sequences based at least in part on the histogram ([0037] notes activating a sort (reorder) operation on the histogram function); and transmit a result of a join operation to the central processing unit ([0036] and [0037] notes performing join operations at the CPU 15).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gnedin’s multithreaded graphics system and method of building histogram in global memory with Varakin et al.’s method of performing reordering (sorting) and joining operations to provide minimal amount of false positives which may be caused by imperfect hash function collisions and also well-defined clustering or good correlation results, thus enhancing the performance of the system (see [0036] and [0037] of Varakin et al.).

Gnedin modified with Varakin et al. do not disclose its graphics processing unit to “perform a single probe using a respective partition in each of the plurality of threads; and store a respective output corresponding to the single probe from each of the plurality of threads into a buffer pool in global memory.”

[0286] notes multiple threads allowed access to the same linerail simultaneously, e.g. can read the same indexline simultaneously); store a respective output corresponding to the single probe from each of the plurality of threads into a buffer pool in global memory (e.g. index store 216 as global memory)([0286] notes writing to an indexline by a single thread).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Gnedin modified with Varakin et al.’s multithreaded graphics system and method of building a histogram in global memory with Lysne et al.’s method of performing a single probe (e.g. accessing shared memory in parallel) to allow maximum parallelism amongst the plurality of threads, thus further enhancing the performance of the system (see [0286] of Lysne et al.).

Gnedin modified with Varakin et al. and Lysne et al. disclose transmit a result of a join operation to the central processing unit (modified with Varakin, [0036] and [0037] notes performing join operations at the CPU 15) based at least in part on the respective output corresponding to the single probe from each of the plurality of threads (further modified with Lysne, [0286] notes multiple threads allowed access to the same linerail simultaneously, e.g. can read the same indexline simultaneously, where a single thread may write to an indexline).

Claim 7 is similar in scope to claim 1 above, and is therefore rejected under similar rationale.

Gnedin, [0037] notes global histogram built within common shared memory 490, thus “global” denoting used by each of the plurality of thread).

As to claims 4 and 10, Gnedin modified with Varakin et al. and Lysne et al. disclose the graphics processing unit (Gnedin, GPU 1540) is further configured to build the histogram (Gnedin, global histogram) by: assigning a respective set of the plurality of the sequences to each of the plurality of threads, each of the respective sets comprising at least two sequences (Gnedin, [0039] notes image data values received, the image data values associated with pixels of an image, where the image is divided into equal blocks with each block to be processed by a group of execution threads, within a group of threads, each thread assigned particular image pixels of its block); and in each of the plurality of threads: generating hashes for the respective set of the plurality of the sequences (Gnedin, [0040] thru [0043] note execution threads determines an index based on the received image data value, where the index may be determined by any suitable hash function); and atomically adding the hashes to the histogram in the memory location (Gnedin, [0056] notes each stored image data value is associated with a count value, and each count value is used to update (e.g. added to) a current count value associated with its image data value in the global histogram, which is performed atomically).

As to claims 5 and 11, Gnedin modified with Varakin et al. and Lysne et al. disclose the graphics processing unit (Gnedin, GPU 1540) is further configured to: allocate the buffer pool in the global memory (Gnedin, [0037] notes common shared memory 490 is accessible by all processing units 410, 420, 430, 440, 450, and 460, where Figure 15 illustrates and associated text notes processing units may be multi-threaded processors, e.g. process threads, thus each of the processing units associated with threads); divide the buffer pool into a plurality of pages (Gnedin, e.g. divide common shared memory into portions for each of processing units 410, 420, 430, 440, 450, and 460); and assign a respective page of the plurality of pages to each of the plurality of threads (Gnedin, e.g. allot each of the dedicated portions to each of processing units 410, 420, 430, 440, 450, and 460)(Gnedin, [0036] notes shared memory 470 accessible by each of processing units 410, 420, and 430 and shared memory 480 accessible to each of processing units 440, 450, and 460, where each processing unit is allotted a dedicated portion of the respective shared memories, where it is understood that common shared memory 490 (which is considered “global memory”) may also have allotted dedicated portions that are accessible by each of the processing units).

Claims 2, 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gnedin (US 2014/0153826) in view of Varakin et al. (US 2016/0283556) and Lysne et al. (US 2015/0269168) as applied to claims 1, 5, 7, and 11 above, and further in view of Hutsell et al. (US 7,664,907).

As to claims 2 and 8, Gnedin modified with Varakin et al. and Lysne et al. do not disclose, but Hutsell et al. disclose the graphics processing unit (Figure 1, parallel processing unit (PPU) 122 of parallel processing system 112 via page stream sorter 200 of Figures 2 and 3) is further configured to: determine that a size of one of the respective partitions exceeds a threshold (e.g. if an existing bin is full (e.g. filled with a predetermined size of requests to access a rowbank)); and e.g. creating a new bin in response to determining if an existing bin is full (e.g. filled with a predetermined size of requests to access a rowbank))(Figure 3 illustrates and associated text notes a page stream sorter comprising a multithreaded FIFO further comprising dynamically created bins, where each of the bins are associated with a thread, the multithreaded FIFO uses common storage (e.g. registers of parallel processing unit (PPU) 122), Figure 4 and associated text notes process of a page stream sorter includes requesting to access a page (e.g. rowbank), determining whether a bin exists for the page to be accessed for the request, where if the bin exists, further determining if the existing bin is full (e.g. filled with a predetermined size of requests to access a rowbank), and if the bin is full, creating a new bin, linking the existing bin with the newly created bin, and storing the request in the newly created bin).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Gnedin modified with Varakin et al. and Lysne et al.’s multithreaded graphics system and method of building histogram in global memory with Hutsell et al.’s method of page sorting as described above to enable efficiency in accessing shared memory amongst a plurality of threads, thus further enhancing the performance of the system (see column 4, lines 53-56 of Hutsell).

As to claims 6 and 12, Gnedin modified with Varakin et al. and Lysne et al. do not disclose, but Hutsell et al. disclose the graphics processing unit (Figure 1, parallel processing unit (PPU) 122 of parallel processing system 112 via page stream sorter 200 of Figures 2 and 3) is further e.g. if an existing bin is full (e.g. filled with a predetermined size of requests to access a rowbank)); and assign another page of the plurality of pages to the one of the plurality of threads in response to determining the respective page is full (e.g. creating a new bin in response to determining if an existing bin is full (e.g. filled with a predetermined size of requests to access a rowbank))(Figure 3 illustrates and associated text notes a page stream sorter comprising a multithreaded FIFO further comprising dynamically created bins, where each of the bins are associated with a thread, the multithreaded FIFO uses common storage (e.g. registers of parallel processing unit (PPU) 122), Figure 4 and associated text notes process of a page stream sorter includes requesting to access a page (e.g. rowbank), determining whether a bin exists for the page to be accessed for the request, where if the bin exists, further determining if the existing bin is full (e.g. filled with a predetermined size of requests to access a rowbank), and if the bin is full, creating a new bin, linking the existing bin with the newly created bin, and storing the request in the newly created bin). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Gnedin modified with Varakin et al. and Lysne et al.’s multithreaded graphics system and method of building histogram in global memory with Hutsell et al.’s method of page sorting as described above to enable efficiency in accessing shared memory amongst a plurality of threads, thus further enhancing the performance of the system (see column 4, lines 53-56 of Hutsell).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612